                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    UNITED STATES OF AMERICA,                             CASE NO. C18-1845-JCC
10                           Plaintiff,                     MINUTE ORDER
11            v.

12    CHARLES PILLON,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Plaintiff’s unopposed motion to cancel the status
18   conference (Dkt. No. 12). The motion is GRANTED. The Clerk is DIRECTED to vacate the
19   status conference, currently set for April 16, 2019.
20          DATED this 9th day of April 2019.
21                                                           William M. McCool
                                                             Clerk of Court
22

23                                                           s/Tomas Hernandez
                                                             Deputy Clerk
24

25

26


     MINUTE ORDER
     C18-1845-JCC
     PAGE - 1
